Title: The American Peace Commissioners to Vergennes, 10 July 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Vergennes, Charles Gravier, comte de


          
            Paris, July 10. 1783—
          
          Messieurs Adams, Franklin & Jay, Ministers of the United States
            for treating of Peace, present their Respects to Mr le Comte de Vergennes, & request
            he would be pleased to favour them with a Copy of the Offer made by the two Imperial
            Courts of their Mediation.
         
          Notations: juillet 10 / rep. le 31
            Juillet 1783.
        